DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 04/25/2022 and 07/20/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Response to Arguments
Applicant’s Amendments and Arguments filed 07/20/2022 have been considered for examination. 

With regard to the objections to Claims, Applicant’s arguments filed 07/20/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Claims have been withdrawn.

With regard to the claim interpretations under 112(f), Applicant’s arguments filed 07/20/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112(f) claim interpretations have been withdrawn.

With regard to the 112(b) rejections, Applicant’s arguments filed 07/20/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112(b) rejections of claims have been withdrawn. 

With regard to the 102/103 rejections, Applicant’s arguments filed 07/20/2022 in view of the amendments have been fully considered but are not persuasive in view of at least reasons set forth below.

On page 15 of Remarks, Applicant argued: 
Barbieri, par. [0203]. Furthermore, "the one or more parameters ... include geographic
locations 832 of the cluster of RRUs or geographic locations of mobile terminals in active communication with the cluster of RRUs". Barbieri, par. [0204], emphasis added. However, Barbieri does not teach or suggest determining whether an RRU should be assigned to a particular cluster of RRUs using "at least locations of the user equipment and the remote units used to serve the user equipment" as in claim 1. 
In response to Applicant’s argument, Examiner respectfully disagrees.
Unlike Applicant’s argument above, “the one or more parameters ... include geographic
locations 832 of the cluster of RRUs or geographic locations of mobile terminals in
active communication with the cluster of RRUs" as descried in Barbieri does not necessarily be limited to “the one or more parameters include only one of geographic locations 832 of the cluster of RRUs or geographic locations of mobile terminals. Rather, it can be interpreted as “the one or more parameters include the geographic locations 832 of the cluster of RRUs, the geographic locations of mobile terminals, and both thereof. 

On page 15 of Remarks, Applicant argued: 
At the very least, such a determination is not made on a periodic basis as in claim 1. 
In response to Applicant’s argument, Examiner respectfully disagrees.
It is noted that “periodic” feature in defining an updated plurality of multicast groups is taught by Sundaresan, as stated in page 18 of previous Office Action.  Barbieri was only relied on to cure deficiencies of Oren in view of Sundarensanin in regard to “each updated plurality of multicast groups is defined based on recent fronthaul traffic flows and/or recent locations of the user
equipment and the remote units used to serve the user equipment”. See, page 19 of the previous Office Action.

On pages 16-18 of Remarks, Applicant argued: 
Chu does not make up for the deficiencies of Oren. Specifically, Chu does not teach or suggest determining whether an RRU should be assigned to a particular cluster of RRUs using "at least locations of the user equipment and the remote units used to serve the user equipment" as in claim 1. Accordingly, the combination of Oren and Chu does not teach or suggest the subject matter of claim 1. Claims 2 and 15 depend from claims 1 and 14, respectively, and are allowable for at least the same reasons. ... 
O-RAN does not make up for the deficiencies of Oren. Specifically, O-RAN does not teach or suggest determining whether an RRU should be assigned to a particular cluster o fRRUs using "at least locations of the user equipment and the remote units used to serve the user equipment" as in claim 1. Accordingly, the combination of Oren and O-RAN does not teach or suggest the subject matter of claim 1. Claims 2 and 15 depend from claims 1 and 14, respectively, and are allowable for at least the same reasons. ...
Zhang does not make up for the deficiencies of Oren. Specifically, Zhang does not teach or suggest determining whether an RRU should be assigned to a particular cluster of RRUs using "at least locations of the user equipment and the remote units used to serve the user equipment" as in claim 1. Accordingly, the combination of Oren and Zhang does not teach or suggest the subject matter of claim 1. ...
Cors does not make up for the deficiencies of Oren. Specifically, Cors does not teach or suggest determining whether an RRU should be assigned to a particular cluster ofRRUs using "at least locations of the user equipment and the remote units used to serve the user equipment" as in claim 1. Accordingly, the combination of Oren, Zhang, and Cors does not teach or suggest the subject matter of claim 1. Claims 7 and 20 depend from claims 1 and 14, respectively, and are allowable for at least the same reasons. ...
Sundaresan does not make up for the deficiencies of Oren. Specifically, Sundaresan does not teach or suggest determining whether an RRU should be assigned to a particular cluster of RRUs using "at least locations of the user equipment and the remote units used to serve the user equipment" as in claim 1. Accordingly, the combination of Oren and Sundaresan does not teach or suggest the subject matter of claim 1. Claims 8 and 21 depend from claims 1 and 14, respectively, and are allowable for at least the same reasons. ...
As noted above, the combination of Oren, Sundaresan, and/or Barbieri does not teach or suggest the subject matter of claim 1. Claims 9, 11, 22, and 24 depend from claims 1 and 14 and are allowable for at least the same reasons. ... 
Stirling does not make up for the deficiencies of Oren. Specifically, Stirling does not teach or suggest determining whether an RRU should be assigned to a particular cluster ofRRUs using "at least locations of the user equipment and the remote units used to serve the user equipment" as in claim 1. Accordingly, the combination of Oren, Sundaresan, Barbieri, and Barbieri does not teach or suggest the subject matter of claim 1. Claims 10 and 23 depend from claims 1 and 14 and are allowable for at least the same reasons. ...
As noted above, the combination of Oren, Sundaresan, Barbieri, Barbieri, and/or O-RAN does not teach or suggest the subject matter of claim 1.
In response to Applicant’s argument, Examiner respectfully disagrees.
The abovementioned additional prior art were merely relied on for additional claimed features in associated dependent claims, but not relied on for “an updated plurality of multicast groups is periodically defined based on at least locations of the user equipment and the remote units used to serve the user equipment”, as recited in amended claim 1. 


  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “wherein an updated plurality of multicast groups is periodically defined based on at least locations of the user equipment and the remote units used to serve the user equipment” (last three lines). It is unclear whether “at least locations” are connected: to both the user equipment and the remote units; or only the user equipment. In other words, it is unclear whether the above-mentioned limitation means: ” an updated plurality of multicast groups is periodically defined based on at least locations of the user equipment and at least locations of the remote units used to serve the user equipment” or not. Claim 14 is rejected at least based on a similar rational applied to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claim 8 recites, “a respective updated plurality of multicast groups” (line 5). It is unclear in what relationship it is associated with “an updated plurality of multicast groups” (third line from the end).  Claim 21 is rejected at least based on a similar rational applied to claim 8. For the sake of examination purpose only, it is interpreted as best understood.
Claims 2-13 and 15-26 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 3-4, 8-9, 11, 14, 16-17, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Oren et al (US Publication No. 2016/0174128) in view of in view of Sundaresan et al (US Publication No. 2014/0031049) and further in view of Barbieri et al (US Publication No. 2018/0287696).


Regarding claim 1, Oren teaches, a cloud radio access network (C-RAN) [FIG. 3; ¶0028, digital radio distribution system (DRDS) 300], comprising: 
a plurality of remote units [FIG. 3; ¶0028-0029, a plurality of radio units (RUs); note that the RUs are also remote units since they are located remotely from fronthaul unit (FHU)310 and BTS 301-302], each being configured to use a respective at last one antenna to exchange radio frequency signals with at least one user equipment (UE) [FIGS. 1-3; ¶0020-0022 and 0028-0029, each RU coupled to mobile device 200; note that each RU is in communication with the mobile device 200, which implies that each RU exchanges radio frequency signals with the mobile station; further note that every mobile network device such as RU uses at least one antenna]; 
a centralized unit comprising at least one processor [note that every network device such as centralized unit has at least one processor] and communicatively coupled to the plurality of remote units via a fronthaul network [FIG. 3; ¶0028-0029, a communicatively coupled to the RUs 350 via the networks 398 and 349 (i.e., fronthaul network)], wherein the fronthaul network is configured to implement a plurality of multicast groups [FIG. 3-7; ¶0028-0029, 0033 and 0045, the virtual cell logic 700 (used by the aggregation circuitry) generates a map for access signal distribution to the RUs, and the map indicates that each of the RUs of a given virtual cell should receive the same access digital transport stream via multicast; (see, ¶0045); note that since there are multiple virtual cells (see, ¶0036, 0039 and 0044-0050), there should be multiple multicast transport streams associated with different groups of RUs (i.e., a plurality of multicast groups) for respective of the multiple virtual cells and each virtual cell includes a group of the RUs], the networks 398 and 349 (i.e., fronthaul network) are used for the multicast communication of digital transport stream transmission to corresponding RUs 350 of each of the virtual cells, which requires implementation of the multicast communication for the virtual cells (i.e., plurality of multicast groups), thus each “virtual cell” of Oren is considered as the claimed “multicast group”)], each of the multicast groups including a respective group of the remote units [FIG. 3; ¶0028-0029, 0033 and 0045, the virtual cell logic 700 generates a map for access signal distribution to the RUs, and the map indicates that each of the RUs of a given virtual cell should receive the same access digital transport stream via multicast; (see, ¶0045); note that since there are multiple virtual cells (see, ¶0036, 0039 and 0044-0050), there should be multiple multicast transport streams associated with different groups of RUs (i.e., a plurality of multicast groups) for respective of the multiple virtual cells and each virtual cell includes a group of the RUs], the central unit [FIG. 3; ¶0028-0029, the combined system of the BTS 301 and aggregation circuitry 318] being configured to: 
determine sets of data to be sent to respective subsets of the remote units across the fronthaul network [FIGS. 3-7; ¶0028-0029, 0033 and 0045, generating a map for indicating which digital transport streams are sent to the RUs (of a given virtual cell); note that since there are multiple virtual cells (see, ¶0036, 0039 and 0044-0050), there should be multiple multicast transport streams associated with different groups of RUs (i.e., a plurality of multicast groups) for respective of the multiple virtual cells, the mapping requires determining of the digital transport streams to the group of RUs; further note that the transport streams are sent across the networks 398 and 349 (i.e., fronthaul network)]; 
determine a mapping of each of the sets of data to a respective one of the subsets of the remote units [FIGS. 3-7; ¶0028-0029, 0033 and 0045, generating a map for indicating which digital transport streams are sent to the RUs (of a given virtual cell); note that since there are multiple virtual cells (see, ¶0036, 0039 and 0044-0050), there should be multiple multicast transport streams associated with different groups of RUs (i.e., a plurality of multicast groups) for respective of the multiple virtual cells],; and 
for each of the sets of data [FIGS. 3-7; ¶0028-0029 and 0045, for each of the digital transport streams], if at least one of the multicast groups wholly contains the respective subset of remote units mapped to that set of data [FIGS. 3-7; ¶0028-0029 and 0045, when a single given virtual cell (i.e., at least one of the multicast group; note that since there are multiple virtual cells (see, ¶0036, 0039 and 0044-0050), there should be multiple multicast transport streams associated with different groups of RUs (i.e., a plurality of multicast groups) for respective of the multiple virtual cells, thus each “virtual cell” of Oren is considered as the claimed “multicast group”) contains corresponding RUs to which the corresponding digital transport are mapped], transmit that set of data to the respective subset of remote units over the fronthaul network [FIGS. 3-7; ¶0028-0029 and 0045, the digital transport stream is sent/transmitted to the corresponding RUs over the interface of the FHU 310 toward to the RUs 350 (i.e., fronthaul network)] by multicasting that set of data to a multicast group that best matches the respective subset of remote units mapped to that set of data [FIGS. 3-7; ¶0028-0029 and 0045, by the RUs (of the given virtual cell) receiving the digital transport stream (via multicast) from the FHU, thus resulting in the digital transport stream (i.e., that set of data) is transmitted to the given virtual cell that contains (i.e., best matches) the corresponding RUs mapped to the digital transport stream]; 
wherein an updated plurality of multicast groups is defined [FIG. 3-7; ¶0047-0050, dynamically changing or regrouping/updating the virtual cells (i.e., multicast groups) (by increasing or decreasing the number of virtual cells)]. 
Oren does not explicitly teach (see, emphasis), an updated plurality of groups is periodically defined. 
However, Sundaresan teaches, an updated plurality of groups is periodically defined [¶0114, periodically, determining mapping of baseband units (BBU) signals to radio access units (RAU) on the front-haul, thus resulting in periodically determining/defining updated groups of mapped BBUs to the RAUs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus taught by Oren by including the above-mentioned features, as taught by Sundaresan because it would provide the system with the enhanced capability of minimizing resource and energy consumption by periodically reconfiguring mapping of the BBUs to the RAUs based on feedback information [¶0114 of Sundaresan].
Further, although Oren in view of Sundaresan teaches, "an updated plurality of multicast groups is periodically defined” as set forth above, Oren in view of Sundaresan does not explicitly teach (see, emphasis), wherein an updated plurality of multicast groups is defined based on at least locations of the user equipment and the remote units used to serve the user equipment.
However, Barbieri teaches, an updated plurality of groups is defined [FIG. 8; ¶0194-0206, determining that RRU should be assigned to cluster of RRUs (i.e., each updated plurality of group is defined; note the cluster of RRUs is updated based on the above determination)] based on at least locations of the user equipment and the remote units used to serve the user equipment [FIG. 8; ¶0204, based on the one or more parameters may, in some embodiments, include geographic locations 832 of the cluster of RRUs or geographic locations of mobile terminals in active communication with the cluster of RRUs and the cluster of RRUs); note that the one or more parameters include both the geographic locations 832 of the cluster of RRUs and the geographic locations of mobile terminals].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus taught by Oren in view of Sundaresan by including the above-mentioned features, as taught by Barbieri because it would provide the system with the enhanced capability of reconfiguring the cluster of RRUs to minimize overall system latency [¶0016 of Barbieri].

Regarding claim 3, Oren in view of Sundaresan and Barbieri teaches, all the limitations of claim 1 as set forth above and particularly, the centralized unit ...operate in a 3GPP Fifth Generation communication system [FIG. 3; ¶0028-0029 and 0027, the combined system of the BTS 301 and aggregation circuitry 318 (i.e., central unit) operates in 3GPP system; note that the communication interferences include transceiver supporting transmission and reception under 4G/LTE (3GPP standard)] as set forth above, and Barbieri further teaches, a Distributed Unit (DU) [¶0006 and 0075-0079, distributed radio access units (RAUs) in disposed in C-RAN system].  


Regarding claim 4, Oren in view of Sundaresan and Barbieri teaches, all the limitations of claim 1 as set forth above and particularly, the centralized unit ...operate in a 3GPP Fifth Generation communication system [FIG. 3; ¶0028-0029 and 0027, the combined system of the BTS 301 and aggregation circuitry 318 (i.e., central unit) operates in 3GPP system; note that the communication interferences include transceiver supporting transmission and reception under 4G/LTE (3GPP standard)], and Oren further teaches, a baseband controller configured to operate in a 3GPP Long Term Evolution (LTE) communication system [FIG. 3; ¶0028-0029 and 0027, the BTS 301 operates in 3GPP system; note that the communication interferences include transceiver supporting transmission and reception under 4G/LTE (3GPP standard)].

Regarding claim 8, Oren in view of Sundaresan and Barbieri teaches, all the limitations of claim 1 and particularly, “periodically an updated plurality of multicast groups is defined” as set forth above, and Oren further teaches, wherein the C-RAN is configured so that: an initial plurality of multicast groups is defined [FIGS. 3-7; ¶0028-0029, 0033 and 0045, the digital radio distribution system (DRDS) 300 is configured to determine multiple virtual cells and generate a map for indicating that the RUs of a given virtual cell (of the multiple virtual cells) should receive the same access digital transport stream via multicast; note that “virtual cell” of Oren is considered as the claimed “multicast group” since each multicast transport stream is sent to the corresponding RUs of each virtual cell; further note that the above-determined virtual cells are considered as “initial virtual cells”, in comparison to dynamically updated virtual cells (see below)], and the fronthaul network is configured to implement the initial plurality of multicast groups [FIG. 3-7; ¶0045, the networks 398 and 349 (i.e., fronthaul network) are used for the multicast communication of digital transport stream transmission to the corresponding RUs of each of the virtual cells, which requires implementation of the multicast communication for the initial virtual cells (i.e., initial plurality of multicast groups)]; and 
an updated plurality of multicast groups is defined [FIG. 3-7; ¶0047-0050, dynamically changing or regrouping/updating the virtual cells (i.e., multicast groups) (by increasing or decreasing the number of virtual cells)], and the fronthaul network is configured to implement the updated plurality of multicast groups [FIG. 3-7; ¶0047-0050, the networks 398 and 349 (i.e., fronthaul network) are used for the multicast communication of digital transport stream transmission to the corresponding RUs of each of the dynamically updated virtual cells, which requires implementation of the multicast communication for the dynamically updated virtual cells (i.e., updated plurality of multicast groups)].

Regarding claim 9, Oren in view of Sundaresan and Barbieri teaches, all the limitations of claim 8 and particularly, "the C-RAN is configured so that an updated plurality of multicast groups is defined” as set forth above, and Barbieri teaches, each updated plurality of groups is defined [FIG. 8; ¶0194-0206, determining that RRU should be assigned to cluster of RRUs (i.e., each updated plurality of group is defined; note the cluster of RRUs is updated based on the above determination) based on previous fronthaul traffic flows [FIG. 8; ¶0205, based on one or more parameters including fronthaul link quality parameter 833 which is determined based on a latency of the fronthaul link... errors on the fronthaul link (i.e., previous traffic flows)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus taught by Oren in view of Sundaresan by including the above-mentioned features, as taught by Barbieri because it would provide the system with the enhanced capability of reconfiguring the cluster of RRUs to minimize overall system latency [¶0016 of Barbieri].

Regarding claim 11, Oren in view of Sundaresan and Barbieri teaches, all the limitations of claim 8 as set forth above, and Oren further teaches, at least one of the centralized unit ... is configured to: define the initial plurality of multicast groups [FIGS. 3-7; ¶0028-0029, 0033 and 0045, the combined system of the BTS 301 and aggregation circuitry 318 (i.e., centralized unit) is configured to determine multiple virtual cells and generate a map for indicating that the RUs of a given virtual cell (of the multiple virtual cells) should receive the same access digital transport stream via multicast; note that “virtual cell” of Oren is considered as the claimed “multicast group” since each multicast transport stream is sent to the corresponding RUs of each virtual cell; further note that the above-determined virtual cells are considered as “initial virtual cells”, in comparison to dynamically updated virtual cells (see below)] and each updated plurality of multicast groups [FIGS. 3-7; ¶0047-0050, the combined system of the BTS 301 and aggregation circuitry 318 (i.e., central unit) is dynamically changing or regrouping/updating the virtual cells (i.e., multicast groups) (by increasing or decreasing the number of virtual cells)], inform one or more of ... remote units about the defined initial and each updated plurality of multicast groups FIG. 3-7; ¶0045 and 0047-0050, note that Oren discloses that the combined system of the BTS 301 and aggregation circuitry 318 (i.e., central unit) is configured to determine the initial virtual cells and updated virtual cells, as set forth above, and each virtual cell/multicast group includes corresponding RUs. Thus, configuration of the virtual cells including RUs requires informing the corresponding RUs of the configuration of the virtual cells] and cause the fronthaul network to implement the defined initial and each updated plurality of multicast groups [FIGS. 3-7; ¶0045 and 0047-0050, the combined system of the BTS 301 and aggregation circuitry 318 (i.e., central unit) is configured to cause the networks 398 and 349 (i.e., fronthaul network) to be used for the multicast communication of digital transport stream transmission to the corresponding RUs of each of the virtual cells, which requires implementation of the multicast communication for the initial virtual cells (i.e., initial plurality of multicast groups) and implementation of the multicast communication for the dynamically updated virtual cells (i.e., updated plurality of multicast groups)], and Barbieri
 teaches, a management system [FIG. 3; ¶0084, orchestration module 350; note that the orchestration module performs a variety of functions including assigning one or more RRUs to the cluster of RRU dynamically]. 	
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Oren in view of Sundaresan with the teachings of Barbieri since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 14, claim 14 recites similar features to claim 1 without adding any patentable features. Thus, claim 14 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 21, claim 21 is rejected at least based on a similar rational applied to claim 8.

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 9.

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 11.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oren et al (US Publication No. 2016/0174128) in view of Sundaresan et al (US Publication No. 2014/0031049) and further in view of Barbieri et al (US Publication No. 2018/0287696) and further in view of Chu et al (US Publication No. 2011/0299427).

Regarding claim 2, although Oren teaches in view of Sundaresan and Barbieri, all the limitations of claim 1, and Oren further teaches, for each of the sets of data, the multicast group that best matches the respective subset of remote units mapped to that set of data comprises one of the multicast groups that wholly contains the respective subset of remote units mapped to that set of data [FIGS. 3-7; ¶0028-0029 and 0045, for the corresponding digital transport stream, the given virtual cell (i.e., multicast group; note that each “virtual cell” of Oren is considered as the claimed “multicast group”) contains the corresponding RUs (of the given virtual cell) receiving the digital transport stream (via multicast) from the FHU is the one best matching the RUs], Oren does not explicitly teach (see, emphasis), one of the multicast group .... that includes the least total number of remote units. 
	However, Chu teaches, a group that best matches a respective subset of network units ... comprises one of groups .... that includes the least total number of network units [FIG. 4; ¶0140, a node (of a plurality of nodes) having a sub-tree with the least number of nodes is selected; note that the selected node is best matched for packet data stream to be transmitted; further note that the data stream is broadcasted to a multicast group].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus taught by Oren in view of Sundaresan and Barbieri by including the above-mentioned features, as taught by Chu because it would provide the system with the enhanced capability of allowing regional network to be more balanced, thereby providing improved performance [¶0149 of Chu].

Regarding claim 15, claim 15 is rejected at least based on a similar rational applied to claim 2.

Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oren et al (US Publication No. 2016/0174128) in view of Sundaresan et al (US Publication No. 2014/0031049) and further in view of Barbieri et al (US Publication No. 2018/0287696) and further in view of Zhang et al (US Publication No. 2016/0191372).

Regarding claim 5, although Oren in view of Sundaresan and Barbieri teaches, all the limitations of claim 1 and particularly, "centralized unit is configured to determine a mapping of each of the sets of data to a respective one of the subsets of the remote units" as set forth above, Oren does not explicitly teach (see, emphasis), add a respective indicator, based on the mapping, to each set of data, wherein each respective indicator indicates each remote unit that the respective set of data is intended for.  
	However, Zhang teaches, a network device is configured to add a respective indicator, based on the mapping, to each set of data, wherein each respective indicator indicates each remote unit that the respective set of data is intended for [FIG. 5A; ¶0049-0050, an ingress BFR 210-B receives multicast packets 515-1 to 515-4 that include bit strings identifying destination addresses associated with destinations (e.g., BFR-A, BFR-D, BFR-E, BFR-F); note that the each bit string (i.e., respective indicator) of the multicast packets is added and transmitted by a network device, based on mapping of the bit string to each multicast packet, and each bit string indicates each BFR (remotely located) (i.e., each remote unit) that each multicast packet is intended for].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Oren in view of Sundaresan and Barbieri with the teachings of Zhang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 6, Oren in view of in view of Sundaresan, Barbieri and Zhang teaches, all the limitations of claim 5, and Zhang further teaches, wherein each respective indicator is a respective bitmask comprising a plurality of bit positions [FIG. 5A; ¶0049-0050, each bit string is a respective bitmask comprising a plurality of bit positions], where each bit position corresponds to a respective one of the plurality of the remote units [FIG. 5A; ¶0049-0050, each bit position of the bit string corresponds to a respective one of the plurality of BFRs].  

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 5. 

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 6.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oren et al (US Publication No. 2016/0174128) in view of Sundaresan et al (US Publication No. 2014/0031049) and further in view of Barbieri et al (US Publication No. 2018/0287696 and further in view of Zhang et al (US Publication No. 2016/0191372) and further in view of Cors et al (US Publication No. 2013/0188640).

Regarding claim 7, although Oren in view of Sundaresan, Barbieri and Zhang teaches, all the limitations of claim 5 and particularly, "the centralized unit is configured to: for each of the sets of data, if at least one of the multicast groups matches the respective subset of remote units mapped to that set of data, transmit that set of data to the respective subset of remote units over the fronthaul network by multicasting" as set forth above, Oren in view of in view of Sundaresan, Barbieri and Zhang does not explicitly teach (see, emphasis), if none of the multicast groups matches the respective subset of remote units mapped to that set of data, transmit that set of data ... by broadcasting that set of data.  
	However, Cors teaches, if none of the multicast groups matches a network unit mapped to data, transmit the data ... by broadcasting the data [¶0049, when no entry for multicast group is found, a bridge element floods the frame to all members of the broadcast domain (i.e., broadcasting data)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Oren in view of in view of Sundaresan, Barbieri and Zhang with the teachings of Cors since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 7.  



Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Oren et al (US Publication No. 2016/0174128) in view of Sundaresan et al (US Publication No. 2014/0031049) and further in view of Barbieri et al (US Publication No. 2018/0287696) and further in view of Stirling et al (US Publication No. 2016/0353424).

Regarding claim 10, although Oren in view of Sundaresan and Barbieri teaches, all the limitations of claim 9 and particularly, "the locations of the user equipment and the remote units used to serve the user equipment" as set forth above, Oren in view of Sundaresan and Barbieri does not explicitly teach (see, emphasis), wherein the locations of the user equipment and the remote units used to serve the user equipment is determined by one or more of Channel State Information Reference Signal (CSI-RS) measurement reports received from the user equipment.  
	However, Stirling teaches, wherein a location of a communication device is determined by one or more of: Channel State Information Reference Signal (CSI-RS) measurement reports received from the user equipment [FIG. 17; ¶0104, location/mobility of UE is estimated/determined by CSI-RS beam measurements feedback from the UE].  	
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Oren in view of Sundaresan and Barbieri with the teachings of Stirling since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 23, claim 23 is rejected at least based on a similar rational applied to claim 10.

Claims 12-13 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Oren et al (US Publication No. 2016/0174128) in view of Sundaresan et al (US Publication No. 2014/0031049) and further in view of Barbieri et al (US Publication No. 2018/0287696) and further in view of “O-RAN Fronthaul Working Group Control, User and Synchronization Plane Specification”, O-RAN alliance, ORAN-WG4.CUS.0-v01.00, 01/31/2019 (hereafter, “O-RAN”).

Regarding claim 12, although Oren in view of Sundaresan and Barbieri teaches, all the limitations of claim 11 and particularly, "inform one or more of ... remote units about the defined initial and each updated plurality of multicast groups; and cause the fronthaul network to implement the defined initial and each updated plurality of multicast groups” as set forth above, Oren in view of Sundaresan and Barbieri does not explicitly teach (see, emphasis), wherein management-plane (M-plane) communications are used.
However, the feature, management-plane (M-plane) communications are used for management message flows are well known/established in the telecommunication art as recited in O-RAN
In particular, O-RAN teaches, management-plane (M-plane) communications are used [page 6, lines 14-17; page 8, line 33; FIG. 2-8, page 16, M-plane is used for management message flows between O-DU and O-RU].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned feature, as taught by O-RAN in the system of Oren in view of Sundaresan and Barbieri, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 13, Oren in view of Sundaresan, Barbieri and O-RAN teaches, all the limitations of claim 11 and particularly, "the M-plane communications" as set forth above, and O-RAN further teaches, wherein the M-plane communications comprise O-RAN M-plane communications [page 6, lines 14-17; page 8, line 33; FIG. 2-8, page 16, note that M-plane is a part of O-RAN architecture].  
 
Regarding claim 25, claim 25 is rejected at least based on a similar rational applied to claim 12.  

Regarding claim 26, claim 26 is rejected at least based on a similar rational applied to claim 13.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469